Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fornasiero (Hierarchical reinforcement of randomly-oriented carbon nanotube mats by ion irradiation) Carbon 99 2016, 491-501 in view of Zhang.
Fornasiero teaches forming a network of covalently attached or bonded carbon nanotubes via Helium (ion) irradiation (see abstract and figures).
The bonding is considered to provide increase strength dependent upon the desired level of irradiation. 
It would have been obvious to one of ordinary skill in the art to modify the level of irradiation based upon the level of bonding and strengthening desired for particular applications.   

The primary reference does not teach an aligned CNT. 
Zhang (2008/0170982) teaches aligned carbon nanotube yarns and/or sheets with overlapping CNT sheets in different directions (figure 27, 59, [0060] and claims) used in a variety of electrical and structural applications. 
It would have been obvious to one of ordinary skill to provide aligned CNTs in order to provide composite or electrical structures with added structural strength or electrical connection. 
The additional features added to the claims 15 and new claim 21 are product by process limitations found in the product claims. Claims to a process found in the product claim are not necessarily patentably distinguishing wherein the product is otherwise taught even by a different method. Applicant can rebut the presumption by providing evidence that a different product is formed. However, no such evidence has been presented.   It is noted that the art teaches providing bonding via a substantially similar method regardless. 
Rejection, as modified, has been maintained. 
Applicant's arguments filed 3/24/2021 have been fully considered but they are not persuasive.
Applicant has added, to claim 15, the claim language claiming that the Young’s modulus is not monotonic “relative to the dosage” as the dosage increase. This is a process limitation that is claiming a level of Young’s modulus relative the irradiation dosage.  It is not clear that this is different than the claimed arts irradiation. Applicant has not elaborated other than to say that the art does not use the exact same language. Secondly even if this is a unique process it is not clear that it effects the product. Different levels of irradiation, for different time intervals can be used and the same Young’s modulus or product can be obtained. Since the claims are ot the product no patentable distinction is seen in the product claimed. 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113)
Rejection maintained. 
Regarding claim 22, the relative dimensions or size do not necessarily lead to a patentable distinction wherein the sizing can be provided without technical barrier by the art of record. 
See In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Applicant has not asserted a novel function in this instance 
Applicant has argued that the art does not teach the claimed D to G band ratio. 
The Examiner notes that this is a diagnostic evaluation of the final product and the art does not necessarily have to do the same diagnostic to produce the same product. 
The primary reference is specifically forming bonding which would form the same D band defect as applicant and would be expected to form more D bands then G bands as you increase bonding and thus defect formation. Therefore, it would have been obvious to one of ordinary skill to provide more D bands than G bands as you increase bonding in order to provide greater increased strength to the composite through the desired bonding.  



Response to Arguments
Applicant's arguments filed 9/7/2021 have been fully considered but they are not persuasive.
Applicant has argued that the art does not teach the claimed D to G band ratio. 
The Examiner notes that this is a diagnostic evaluation of the final product and the art does not necessarily have to do the same diagnostic to produce the same product. 
The primary reference is specifically forming bonding which would form the same D band defect as applicant and would be expected to form more D bands then G bands as you increase bonding and thus defect formation. Therefore, it would have been obvious to one of ordinary skill to provide more D bands than G bands as you increase bonding in order to provide increased strength to the composite through the desired bonding.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.